DETAILED ACTION
This is the Office action based on the 17004850 application filed August 27, 2020, and in response to applicant’s argument/remark filed on June 15, 2022.  Claims 1-4, 6-18 and 20-22 are currently pending and have been considered below.  Applicant’s cancellation of claims 5 and 19 acknowledged.  Claims 15-18 and 20 withdrawn from consideration.
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

 Claim Interpretations
Claim 1 and 13 recites “exposing a substrate comprising a dielectric surface and a metal surface comprising metal nitride residues and metal carbide residues to a process gas comprising an oxidizing agent while providing plasma source power of 1 to 5000 W to form a substrate comprising a dielectric surface and a metal surface comprising metal oxides residues” (emphasis added).  Since claim 1 does not recite the location at which the plasma source power is provided, for the purpose of examining it will be assumed that the plasma power source may be provided to the process gas comprising the oxidizing agent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14 and 21-22 rejected under U.S.C. 103 as being unpatentable over Bahng et al. (U.S. PGPub. No. 20100133255), hereinafter “Bahng”, in view of Kobayashi et al. (U.S. PGPub. No. 20180261464), hereinafter “Kobayashi”:--Claims 1, 2, 7, 12, 13, 14, 21, 22: Bahng teaches a cleaning method, comprisingproviding a substrate comprising a film stack, such as polysilicon, TiN metal gate, hafnium oxide, aluminum oxide,…that is covered by a photoresist or hard mask, wherein the hard mask may comprise silicon nitride, TEOS, silicon oxide, amorphous silicon and silicon carbide , and wherein metallic layers, such as Cu, Al, W are exposed ([0079]);etching the substrate by using a plasma comprising HBr, Cl2, CF4 and the like ([0078]), wherein etch residues are deposited on the substrate ([0079]);removing the residues by exposing the substrate to a gas mixture 252 comprising O2, H2, N2, Ar, He and the like, such as a gas mixture comprising O2, N2 and H2 ([0083-0084]), wherein a plasma source power 248 at about 500-6000 W is provided to the gas mixture, wherein a carrier gas, such as Ar, He or N2 may be provided with the gas mixture (Fig. 2, [0085]).     It is noted that O2 is an oxidizing gas and H2 is a reducing gas.      Bahng further teaches that the substrate comprises a dual damascene film stack ([0075]), but fails to teach exposing the substrate to oxidizing agent then subsequently exposing the substrate to reducing agent.     It is well known in the art that a dual damascene film stack comprises deep via holes for interconnection between different metal layers.     Kobayashi teaches a method of cleaning etch residues inside a deep hole (Fig. 33E, [0006, 0007]), comprising exposing the hole to an O2 plasma, the O2 plasma oxidizes the residues (Fig. 33C, [0239]), wherein the O2 plasma is generated by applying a high frequency power source 115 provided to the substrate ([0118], Fig. 9) at 100-500 W ([0240]);exposing the hole to an H2-containing plasma (Fig. 33E, [0244], Step 45 in Fig. 32), such as a H2/N2 gas mixture ([0056]), to remove residues ([0059]), wherein the H2-containing plasma is generated by applying a high frequency power source 115 provided to the substrate ([0118], Fig. 9) at 10-1000 W ([0060, 0173]);Kobayashi further teaches that N2 or Ar may be used as dilution gas or a purge gas ([0129, 0131]).     Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to exposing the substrate to an O2 /Ar carrier gas plasma to oxidize the residues, then exposing the substrate to an H2 /Ar carrier gas plasma to remove the residues in the invention of Bahng because Kobayashi teaches that this would be effective to remove the residues in a deep hole.     Although Bahng is silent about the exact chemical composition of the etch residues, since the metallic layers are etched through the silicon nitride hard mask by using a fluorocarbon plasma, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form metal nitride residues and metal carbide residues during the etching.  Although Bahng is silent about exposing the substrate to the oxidizing and the reducing gas form a substantially pure metal surface, such outcome is taught by Applicant. --Claims 3, 8: Bahng further teaches that the temperature is maintained to about 0-200C ([0078]). --Claims 4, 9: Bahng further teaches that the pressure is maintained to about 2-100 mTorr ([0078]). --Claim 10: Bahng further teaches that the plasma power is about 200-3000 W ([0078]). --Claims 6, 11: Bahng further teaches that the bias power may be applied at about 0-300 W ([0078]). 
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the Bahng only teaches applying plasma power during an etching process and fails to teach the claimed feature of applying plasma power during the residue removal process, this argument is not persuasive.  Bahng clearly teaches applying plasma power during the residue removal process, as explained above.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713